                                    Case 3:19-cv-00851-JM-KSC Document 1 Filed 05/06/19 PageID.1 Page 1 of 5



                               1     YU | MOHANDESI LLP
                               2     Jordan S. Yu (227341)
                                     213.377.5502 | jyu@yumollp.com
                               3     Kenneth A. Ohashi (230440)
                                     213.377.1206| kohashi@yumollp.com
                               4     633 West Fifth Street, Suite 2800
                                     Los Angeles, CA 90071
                               5     213.377.5501 Facsimile
                               6     Attorneys for Defendant
                                     Santander Consumer USA Inc.
                               7
                               8
                                                           UNITED STATES DISTRICT COURT
                               9
                                                        SOUTHERN DISTRICT OF CALIFORNIA
                          10
                          11         JASINTA HUDSON,                          Case No.:       '19CV851 JM KSC
633 West Fifth Street, Suite 2800




                          12                      Plaintiff,                  [Removal from Superior Court of
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                                                              California for the County of San Diego,
                          13               vs.                                Case No. 37-2010-00005749-CU-NP-
                                                                              CTL]
                          14
                                     SANTANDER CONSUMER USA, and              DEFENDANT SANTANDER
                          15         DOES 1 through 10,                       CONSUMER USA INC.’S NOTICE
                                                                              OF REMOVAL PURSUANT TO 28
                          16                      Defendants.                 U.S.C. §§ 1331, 1441(c), and 1446
                          17                                                  [FEDERAL QUESTION]
                          18                                                  Compl. Filed:     January 29, 2019
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                           –1–
                                                                   CERTIFICATE OF SERVICE
                                    Case 3:19-cv-00851-JM-KSC Document 1 Filed 05/06/19 PageID.2 Page 2 of 5



                               1           TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                               2     THE SOUTHERN DISTRICT OF CALIFORNIA:
                               3           PLEASE TAKE NOTICE that Defendant Santander Consumer USA Inc.
                               4     (“Defendant”) hereby removes the action described below from the Superior Court of
                               5     California for the County of San Diego, to the United States District Court for the
                               6     Southern District of California, pursuant to Sections 1331, 1441(c), and 1446 of Title
                               7     28 of the United States Code (“U.S.C.”). As set forth more fully below, this case is
                               8     properly removed to this Court pursuant to 28 U.S.C. § 1441 because Defendant has
                               9     satisfied the procedural requirements for removal and this Court has subject matter
                          10         jurisdiction over this action pursuant to 28 U.S.C. § 1331. In support of this Notice of
                          11         Removal, Defendant states as follows:
633 West Fifth Street, Suite 2800




                          12         I.    THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                          13               TO 28 U.S.C. SECTIONS 1331 AND 1441
                          14               On January 29, 2019, plaintiff Jasinta Hudson (“Plaintiff”) filed a Complaint
                          15         (“Complaint”) in the Superior Court of California for the County of San Diego
                          16         (“Superior Court”), entitled Jasinta Hudson v. Santander Consumer USA, et al., Case
                          17         No. 37-2010-00005749-CU-NP-CTL. In the Complaint, Plaintiff alleges that
                          18         Defendant violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.
                          19         (“FDCPA”), and the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code
                          20         §1788, et seq. (“RFDCPA”), the latter which incorporates the provisions of the
                          21         FDCPA therein. Specifically, Plaintiff alleges, among other things, that Defendant
                          22         wrongfully ordered and caused the repossession and sale of Plaintiff’s vehicle on
                          23         December 10, 2018, after failing to object to Plaintiff’s purchase of the vehicle at a
                          24         lien sale on January 20, 2018. See Complaint, p. 2, ¶¶ 6 – 11. Plaintiff further alleges
                          25         that Defendant made false, deceptive and misleading representations in connection
                          26         with this conduct, conduct which in its totality constitute violations of 15 U.S.C. §§
                          27         1692f(6), 1692e, and 1692e(2), as well as California Civil Code § 1788.17, the latter
                          28         which expressly mandates compliance with §§ 1692b through 1692j of the FDCPA.

                                                                               –2–
                                                                      CERTIFICATE OF SERVICE
                                    Case 3:19-cv-00851-JM-KSC Document 1 Filed 05/06/19 PageID.3 Page 3 of 5



                               1     See Complaint, p. 3 – 4, ¶¶ 14(a)-(c), 17(a)-(b). Plaintiff separately alleges a claim for
                               2     conversion under state law, on the basis of the same allegations referenced above. See
                               3     Complaint, p. 4, ¶¶ 20 – 22.
                               4           Based on these allegations, Plaintiff requests statutory damages of $1,000,
                               5     actual damages in an unstated amount and attorney’s fees, in addition to other relief.
                               6     See Complaint, p.5 (“FEDERAL FAIR DEBT COLLECTION PRACTICES ACT; 1.
                               7     An award of actual damaged against all Defendants; 2. An award of statutory damages
                               8     of $1000.00, against all Defendants; 3. An award of costs of litigation and reasonable
                               9     attorney’s fees, against all Defendants.”). The Summons and Complaint are attached
                          10         hereto collectively as Exhibit A, as required by 28 U.S.C. § 1446(a).
                          11               Because this action arises under federal law (the FDCPA), which can be
633 West Fifth Street, Suite 2800




                          12         ascertained from the face of Plaintiff’s Complaint, this Court has original jurisdiction
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                          13         pursuant to 28 U.S.C. § 1331. Furthermore, this Court has supplemental jurisdiction
                          14         over Plaintiff’s state law claims (i.e., the RFDCPA and Conversion claims), which
                          15         both arise out of the “same case or controversy” pursuant to 28 U.S.C. § 1367(a).
                          16         Accordingly, this action may be removed to this Court pursuant to 28 U.S.C. § 1441.
                          17         II.   THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE
                          18               SATISFIED
                          19               On or about January 29, 2019, Plaintiff filed this action in the Superior Court
                          20         for the County of San Diego, California. The Complaint was served upon Defendant
                          21         through its corporate agent for process, CT Corporation, on April 4, 2019. This
                          22         Notice of Removal is timely in that it was filed within 30 days from the time
                          23         Defendant had notice that the action was removable, and less than a year after the
                          24         commencement of the state court action. See 28 U.S.C. § 1446(b). Defendant is the
                          25         sole defendant sued by Plaintiff in this action.
                          26               The Superior Court of California for the County of San Diego is located within
                          27         the district of the United States District Court for the Southern District of California.
                          28

                                                                                –3–
                                                                       CERTIFICATE OF SERVICE
                                    Case 3:19-cv-00851-JM-KSC Document 1 Filed 05/06/19 PageID.4 Page 4 of 5



                               1     See 28 U.S.C. § 84(c)(2). Thus, venue is proper in this Court because it is the “district
                               2     and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).
                               3           In compliance with 28 U.S.C. § 1446(d), Defendant will serve on Plaintiff and
                               4     file with the Clerk of the Superior Court a written notice of the filing of this Notice of
                               5     Removal, attaching a copy of this Notice of Removal. No previous application has
                               6     been made for the relief requested herein.
                               7           WHEREFORE, Defendant respectfully removes this action from the Superior
                               8     Court of California for the County of San Diego to this Court pursuant to 28 U.S.C. §§
                               9     1331, 1441 and 1446.
                          10
                          11         DATED: May 6, 2019                      YU | MOHANDESI LLP
633 West Fifth Street, Suite 2800




                          12
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                                                             By      s/ Jordan S. Yu
                          13                                                      Jordan S. Yu
                                                                                  Attorney for Defendant
                          14                                                      Santander Consumer USA Inc.
                                                                                  E-mail: jyu@yumollp.com
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                                –4–
                                                                      CERTIFICATE OF SERVICE
                                    Case 3:19-cv-00851-JM-KSC Document 1 Filed 05/06/19 PageID.5 Page 5 of 5



                               1                                CERTIFICATE OF SERVICE
                               2            I am a resident of the State of California, over the age of eighteen years, and not
                               3     a party to the within action. My business address is Yu | Mohandesi LLP, 633 West
                                     Fifth Street, Suite 2800, Los Angeles, CA 90071. On May 6, 2019, I served the
                               4     following document(s) by the method indicated below:
                               5
                                           DEFENDANT SANTANDER CONSUMER USA INC.’S NOTICE OF
                               6             REMOVAL PURSUANT TO 28 U.S.C. §§ 1331, 1441(c), and 1446
                               7      X    by placing the document(s) listed above in a sealed envelope with postage
                                           thereon fully prepaid, in the United States mail at Los Angeles, California
                               8           addressed as set forth below. I am readily familiar with the firm’s practice
                                           of collection and processing of correspondence for mailing. Under that
                               9           practice, it would be deposited with the U.S. Postal Service on that same
                                           day with postage thereon fully prepaid in the ordinary course of business.
                          10
                          11         Plaintiff’s Counsel
                                     Paul Mankin
633 West Fifth Street, Suite 2800




                          12         Erin Rounds
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                          13         4655 Cass Street, Suite 410
                                     San Diego, CA 92109
                          14
                                            I declare under penalty of perjury under the laws of California and the United
                          15         States that the above is true and correct. Executed on May 6, 2019, at Los Angeles,
                                     California.
                          16
                          17                                                 By      s/ Jordan S. Yu
                                                                                  Jordan S. Yu
                          18                                                      Attorney for Defendant
                          19                                                      Santander Consumer USA Inc.
                                                                                  E-mail: jyu@yumollp.com
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                               –5–
                                                                      CERTIFICATE OF SERVICE
